DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is confusing and grammatically awkward.  On lines 7-9, it is unclear as to what is being claimed, per se, in regards to the claimed plane, axes, angles, and surfaces.  Claim 5 is similarly grammatically awkward and confusing.  On lines 3 and 4, the recitation of “on the contact surface at least substantially over a maximum extent of the contact surface” cannot be fully understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2014/0191481 to Kawakami et al.
U.S. Patent Application Publication 2014/0191481 to Kawakami et al. discloses a portable tool 100, which could be an angle grinder comprising a quick clamping device 150 including a rotatable output shaft 140 , a clamping unit 103, 122, 123, 124 for clamping a tool 200 thereon, the portable tool 100 having a gear drive housing 102 having ventilation openings on sides thereof (Note: Figs. 1 and 2), an operator control unit 150 including a control lever 151 having manually accessible ends 151, 153 for releasing the clamping unit 103 to a released position (Note: Fig. 6) from a clamped position (Note: Fig. 3), the control unit 150 having a pivot axis 152 which is offset relative to an axis of actuating element 140, wherein the lever 151 is limited in its travel range by inherently contacting a portion of housing 101 (Not specifically disclosed but shown in Fig. 6) at a “stop” surface adjacent actuating element 140, wherein the arcuate, eccentric cam surface of control unit 150, 153 incrementally displace actuating element 140 at an actuating surface (top portion) thereof, such that the control unit 150, 151, 153 is “idle” during movement between positions shown in Figs. 3 and Fig. 5, respectively, wherein the contact locations of the cooperating surfaces are within the angle ranges, and the lever 151 would not substantially overlap any ventilation openings in the unactuated position as shown in Fig. 3, as broadly claimed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for other related art, especially U.S. Patent Application Publication 2014/0327215 to Thorson et al. which discloses the invention as claimed except the pivot axis 50 is aligned with movement axis of actuating element 38, not offset.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A SMITH whose telephone number is (571)272-4469. The examiner can normally be reached Mon-Thur 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached at 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A SMITH/               Primary Examiner, Art Unit 3731